Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10524959. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims under examination are more specific than the claims in the patent. Claims 1-18 of the US U.S. Patent No. 10524959. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims recite the scleral slit in independent claims 1, 10 and 15 and instant dependent claims 2-9, 11-14, 16-18 are identical to the patented dependent claims 2-9, 11-14, 16-18. The patented claims also further describe further specifics regarding the placement of the shunt in addition to the scleral slit recitation. Since the entire reference claims falls within the scope of the examined claims, the patented claims (species) anticipates the instant invention (genus).
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25 of U.S. Patent No. 9610195. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims under examination are more specific than the claims in the patent. Claims 1 and 25 of the US U.S. Patent No. 9610195 do not recite the scleral slit formed at the exit. When the shunt is inside the scleral tissue, the portion where the shunt does not exit the scleral tissue would form a slit. It would be obvious to a person of ordinary skill in the art at the time the invention was made that an obvious variant of the patented claims is reciting a scleral slit since when the shunt is inserted into the passage with an exit formed inside the passage that the extra space created by the passage would form a slit.
A phone message was left for Nathan Smith on 17 May 2022 to request Terminal Disclaimer but a response was not made.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or reasonably suggest a method of treating glaucoma comprising positioning an outlet end of the shunt within the scleral channel spaced apart from the exit to form a scleral slit for providing resistance to outflow of aqueous humor. Stamper (US 2006/0155300) teaches an aqueous humor shunt with a shunt that is positioned within a scleral channel but does not teach a scleral slit that provides resistance to outflow. Stamper moves fluid from the anterior chamber to a vein in the sclera. Stamper does not envision moving the fluid out of the scleral layer much less using the slit to control the movement of aqueous humor. (US 6544249) to Yu teaches an intraocular shunt for draining the anterior chamber but fails to cure the deficiencies of Stamper. The prior art fails to teach using the scleral slit to move fluid out of the anterior chamber and also using the resistance of the slit to control the aqueous humor. Therefore, claims 1-9 are allowable.
The prior art fails to teach or reasonably suggest a method of implanting an intraocular shunt wherein the passage having an exit that forms a scleral slit and configured to open for permitting fluid flow from the anterior chamber to the subconjunctival space. Stamper (US 2006/0155300) teaches an aqueous humor shunt with a shunt that is positioned within a scleral channel but does not teach a scleral slit configured to open for permitting fluid flow from the anterior chamber to the subconjunctival space. Stamper moves fluid from the anterior chamber to a vein in the sclera. Stamper does not envision moving the fluid out of the scleral layer much less using the slit to control the movement of aqueous humor. (US 6544249) to Yu teaches an intraocular shunt for draining the anterior chamber but fails to cure the deficiencies of Stamper. The prior art fails to teach using the scleral slit to move fluid out of the anterior chamber and also allow the scleral slit to open to allow fluid flow. Therefore, claims 10-14 are allowable.
The prior art fails to teach or reasonably suggest a method of regulating fluid pressure in the eyes comprising positioning an intraocular shunt within a scleral channel to form a closeable scleral slit that opens upon communication of fluid from anterior chamber to the scleral slit.. Stamper (US 2006/0155300) teaches an aqueous humor shunt with a shunt that is positioned within a scleral channel but does not teach a scleral slit that opens upon communication of fluid from anterior chamber to the scleral slit. Stamper moves fluid from the anterior chamber to a vein in the sclera. Stamper does not envision moving the fluid out of the scleral layer much less using the slit to control the movement of aqueous humor. (US 6544249) to Yu teaches an intraocular shunt for draining the anterior chamber but fails to cure the deficiencies of Stamper. The prior art fails to teach using the scleral slit to move fluid out of the anterior chamber and also allow the scleral slit to open to allow fluid flow. Therefore, claims 15-18 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781